Citation Nr: 1503306	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  11-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as a result of diabetes mellitus, type II, or herbicide exposure.  

2.  Entitlement to service connection for peptic ulcer disease (PUD), to include as a result of diabetes mellitus, type II, or herbicide exposure.  

3.  Entitlement to service connection for urinary frequency, to include as a result of diabetes mellitus, type II, or herbicide exposure.  

4.  Entitlement to service connection for sexual dysfunction, to include as a result of diabetes mellitus, type II, or herbicide exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of diabetes mellitus, type II, or herbicide exposure.  

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of diabetes mellitus, type II, or herbicide exposure.  

7.  Entitlement to service connection for pancreatitis, to include as a result of diabetes mellitus, type II, or herbicide exposure.  

8.  Entitlement to service connection for esophagus stricture (acid reflux), to include as a result of diabetes mellitus, type II, or herbicide exposure.  

9.  Whether new and material evidence has been submitted to reopen a claim for service connection for heart disease, to include as a result of diabetes mellitus, type II, or herbicide exposure.  

10.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as a result of diabetes mellitus, type II, or herbicide exposure.  

11.  Whether new and material evidence has been submitted to reopen the claim for service connection for peripheral neuropathy of the left lower extremity, to include as a result of diabetes mellitus, type II, or herbicide exposure.  

12.  Whether new and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus, type II, to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and his shipmate


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issues on appeal.  

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the Veteran's Virtual VA eFolder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that service connection is warranted for the aforementioned disorders based upon service incurrence, or in the alternative, as a result of diabetes mellitus, type II, or herbicide exposure.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where an appellant served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease set forth in 38 C.F.R. § 3.309(a) becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A claimant who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the claimant was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  A claimant is entitled to a presumption of service connection if he is diagnosed with a disorder set forth in 38 C.F.R. § 3.309(e) associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  Inland waterways are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

It has been established that some offshore U.S. Navy and Coast Guard ships operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore. Veterans who served aboard these ships qualify for the presumption of herbicide exposure. Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).  

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  Id. 

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy appellant, the evidence must show that the appellant's ship operated temporarily on the inland waterways of Vietnam or that the appellant's ship docked to the shore or a pier.  Id.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2014).  

In this case, the Veteran has alleged that he was on the USS Coral Sea which was an aircraft carrier which was in the Gulf of Tonkin on many occasions and which recovered aircraft that had been flying missions throughout Vietnam.  He stated that his carrier and the aircraft recovered carried herbicide on many occasions and that the herbicide was often tracked by their shoes throughout the carrier.  

The Veteran's deck logs and continuously updated non exhaustive lists of Navy ships that operated at some point in the inland waterways of Vietnam or elsewhere moored at some location in Vietnam, would be helpful in this regard.  The AOJ should attempt to obtain these records in this regard.  

Moreover, the Veteran's mental health records show that he is in receipt of Social Security disability benefits.  He receives these benefits based on his depression.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, it is not clear whether the Veteran is in receipt of social security disability benefits only for his depression or in connection with other claimed disabilities.  Since the potential relevancy of the SSA decision and the records it considered cannot be ignored, these records are necessary for review before a decision may be made regarding his claims.  

The Veteran has also claimed that he has disabilities due to inservice asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must develop this case for service connection based on inservice asbestos exposure.

2.  Obtain and associate with the claims file all VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  It should be also determined whether records of VA treatment, reported by the Veteran in July 2014 to have begun approximately 20-25 years earlier, are in the claims folder.  Any necessary action should be undertaken in this regard.

3.  The AOJ should obtain the deck logs of the U.S.S. CORAL SEA (CVA-43) during the period the Veteran served onboard this vessel and the list of Navy ships that were operated at some point in the inland waterways of Vietnam or elsewhere moored at some location in Vietnam, and associate those records with the claims folder.  

4.  Obtain a copy of the decision and records considered by the Social Security Administration in making its decision for Social Security disability benefits.  Any negative response should be included with the claims file.  

5.  Following completion of the above, the AOJ should schedule the Veteran for a VA mental disorders examination to determine nexus of the Veteran's acquired psychiatric disorders, including diagnosed depression.  All indicated studies should be conducted.  All medical evidence, the Veteran's testimony, his shipmate's testimony, and the evidence showing that another shipmate was killed on the U.S.S. CORAL SEA (CVA-43) while they were stationed on that ship should be taken into consideration.  A notation to the effect that a record review took place should be included in the report of the examiner.  Thereafter, the examiner should be asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disorder as a result of or due to an event that occurred in service.  

Any opinion expressed should be accompanied by supporting rationale.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

6.  After completion of the above and any other action deemed necessary, the claims should be readjudicated.  The Veteran's claims of disability due to inservice asbestos exposure must be addressed.  If any claim remains denied, a supplemental statement of the case should be provided to the appellant and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

